DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on  August 16, 2021 and December 16, 2021 were filed after the mailing date of the application on March 18, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections

Claims 1, 8, and 15 are objected to because of the following informalities:  
Claims 1, 8, and 15 similarly recite, “a central processing unit CPU…a graphics processing unit GPU…an advanced driving assistance system ADAS…” but should recite “a central processing unit (CPU)…a graphics processing unit (GPU)…an advanced driving assistance system (ADAS)…” with parenthesis surrounding the acronyms
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0225846) in view of Dwivedi et al. (US 2021/0192287).

As to claim 8, Kim et al. disclose an electronic device (Figure 1), comprising: at least one processor (at least a processor, such as a central processing unit (CPU), for executing the application, and a graphics processing unit (GPU) for processing the texture, see notes below); and a memory (implied system includes at least a system memory coupled to the CPU for storing software/code/data, such as the application, and buffer queue 125 for storing various graphics data), communicatively coupled to the at least one processor (e.g. system memory coupled to CPU and buffer queue coupled to GPU), wherein the memory is configured to store instructions executable by the at least one processor (implied system includes at least a system memory coupled to the CPU for storing software/code/data, such as the application), and when the instructions are executed by the at least one processor (e.g. instructions, including application, executed by the CPU), the at least one processor is configured to: obtain a current data frame captured through a camera by a pre-created drawing surface window (Figure 1 illustrates image data, where [0033] and [0034] notes image data may be images of an internal camera or external camera of a mobile device), wherein the pre-created drawing surface window is called by a central processing unit CPU in response to a preview activating instruction of the camera (Figure 2, step S210 and [0033] note generating Canvas 110, Surface 120, SurfaceTexture 130, and Texture 140 from the image data, where [0033] notes image data (images of internal camera or external camera) is to be processed by an application, and the application may generate Canvas 110, Surface 120, SurfaceTexture 130, and Texture 140, thus in response to receiving images from the internal camera or external camera, where it is well known applications are executed by a central processing unit (CPU), step S220 notes drawing image data on Surface 120 by using function provided by Canvas 110, where [0028], [0033], and [0034] note Canvas 110 provides various functions for drawing through hardware acceleration, where the application uses the functions provided from Canvas 110 to draw the image data on Surface 120, [0029] and [0034] notes Surface 120 is the interface which takes the role of input and output of SurfaceTexture 130, where the application may use the functions provided from Canvas 110 to store the image data on Surface 120 in the buffer queue 125 (e.g. the drawing of the image data on the Surface 120 means the drawn data is stored in the buffer queue 125)); convert the current data frame into a preview texture corresponding to the current data frame by the pre-created drawing surface window (Figure 2, first part of step S240 notes converting data drawn on Surface 120 into texture data (e.g. Texture 140) by using function provided by SurfaceTexture 130, where [0030] and [0035] note SurfaceTexture 130 is an object performing a converting work through which the data drawn on Surface 120 is converted into a texture data format and the converted data is output to Texture 140, where the application may use the function provided by SurfaceTexture 130 to convert the data stored in the buffer queue 125 into texture data, e.g. Texture 140, e.g. SurfaceTexture 130 may call a function, updateTexImage, and convert the data stored in the buffer queue 125 into texture data, e.g. Texture 140); and send the preview texture corresponding to the current data frame to a graphics processing unit GPU (Figure 2, second part of step S240 notes storing in Texture 140, where [0031] notes Texture 140 may be a space in which the texture data is stored in a GPU memory area); process, by the GPU, the preview texture corresponding to the current data frame ([0031] notes in order to convert synthesize image data through OpenGL ES, the image data should be firstly converted into texture data which is an image type used in GPU, thus denoting the texture is processed by the GPU).

Kim et al. differ from the invention defined in claim 8 in that Kim et al. do not disclose, but Dwivedi et al. disclose send, by the CPU, the preview texture processed to an advanced driving assistance system ADAS (Figure 5 and associated text notes preparing and transforming input data using a sequence of transforms partially implemented on a CPU and partially implemented on a PPU, e.g. GPU (where it is well known GPUs render texture data, see Figures 19 and 20 and associated text), where after sequences of transforms have been performed at the PPU/GPU, the data is copied from memory associated with the PPU/GPU to memory associated with the CPU, and the data is then ready for use by a training framework to train an untrained neural network, e.g. the advanced driving assistance system (ADAS), where [0166], [0167], and [0172] notes system combined with CPUs, GPUs, and the ADAS provides fast, efficient platform for autonomous vehicles, e.g. CPU performs a variety of functions including arbitrating potentially inconsistent results between ADAS sensors and SoCs and/or monitoring status and health of controller(s) and/or an infotainment system on a chip (“infotainment SoC”)). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Kim et al.’s method of converting data to texture with Dwivedi et al.’s method of providing data (e.g. the converted texture) to an advanced driving assistance system (ADAS) to provide a comprehensive functional safety architecture that leverages and makes efficient use of computer vision and ADAS techniques for diversity and redundancy, provides a platform for a flexible, reliable driving software stack, along with deep learning tools ([0166] of Dwivedi).

Claims 1 and 15 are similar in scope to claim 8 above, and are therefore rejected under similar rationale.

As to claims 2, 9, and 16, Kim et al. modified with Dwivedi et al. disclose the at least one processor is further configured to: associate the pre-created drawing surface window with a predetermined type of texture; and convert the current data frame into the preview texture corresponding to the current data frame by the pre-created drawing surface window associated with the predetermined type of texture (Kim, [0030] and [0035] note SurfaceTexture 130 is an object performing a converting work through which the data drawn on Surface 120 is converted into a texture data format and the converted data is output to the Texture 140, the SurfaceTexture 130 may call a function, updateTexImage, and convert the data stored in the buffer queue 125 into texture data, e.g. Texture 140, [0031] notes in order to convert synthesize image data through OpenGL ES, the image data should be firstly converted into texture data which is an image type used in GPU, thus may be considered a “predetermined type”). 

As to claims 3, 10, and 17, Kim et al. modified with Dwivedi et al. disclose the at least one processor is further configured to: convert a color of the preview texture corresponding to the current data frame within a storage space occupied by the GPU by calling a preset shader by the GPU; convert a pixel format of the preview texture corresponding to the current data frame within the storage space occupied by the GPU; or scale a size of the preview texture corresponding to the current data frame within the storage space occupied by the GPU (Kim, [0030] and [0035] note SurfaceTexture 130 is an object performing a converting work through which the data drawn on Surface 120 is converted into a texture data format and the converted data is output to Texture 140, [0031] notes Texture 140 may be a space in which the texture data is stored in a GPU memory area).

As to claims 4, 11, and 18, Kim et al. modified with Dwivedi et al. disclose the at least one processor is further configured to: copy the preview texture processed from the GPU to the CPU by a preset graphics buffer, and send the preview texture processed to the ADAS by the CPU (Kim, Texture 140; modified with Dwivedi, Figure 5 and associated text notes preparing and transforming input data using a sequence of transforms partially implemented on a CPU and partially implemented on a PPU, e.g. GPU, where after sequences of transforms have been performed at the PPU/GPU, the data is copied from memory associated with the PPU/GPU to memory associated with the CPU, and the data is then ready for use by a training framework to train an untrained neural network, e.g. the advanced driving assistance system (ADAS)).

As to claims 5, 12, and 19, Kim et al. modified with Dwivedi et al. disclose the at least one processor is further configured to: draw the preview texture corresponding to the current data frame on a target screen by a pre-created component associated with the target screen (Kim, [0029] notes drawn data is stored buffer queue 125 (e.g. image data drawn on Surface 120), where buffer queue 125 is a memory space for storing various kinds of graphics data to be transferred and shown on a screen).

As to claims 6, 13, and 20, Kim et al. modified with Dwivedi et al. disclose the at least one processor is further configured to: set a drawing surface window in the pre-created component associated with the target screen as the pre-created drawing surface window; and draw the preview texture corresponding to the current data frame on the target screen by setting the drawing surface window as the component of the pre-created drawing surface window (Kim, [0029], [0034], and [0035] note Surface 120 is the interface which takes the role of input among input and output of SurfaceTexture 130, where drawing on the image data on Surface 120 means that the drawn data is stored in the buffer queue 125, the buffer queue is a memory space for storing various kinds of graphics data to be transferred and shown on a screen, [0030] and [0035] note SurfaceTexture 130 may call a function, updateTexImage, and convert the data in the buffer queue 125 into texture data, e.g. Texture 140). 

As to claims 7 and 14, Kim et al. modified with Dwivedi et al. disclose the at least one processor is further configured to: create a graphics library thread by calling a thread creation function, and configure a window management environment of an open graphics library of the graphics library thread by calling a start function through the graphics library thread (Kim, [0033] notes when the application is run or data (images of internal camera or external camera) is to be processed in the application, the application may generate Canvas 110, Surface 120, SurfaceTexture 130, and Texture 140 from among objects, e.g. a function, glGenTextures, provided by OpenGL ES is used to generate Texture 140 and Surface 130 may be generated with reference to the generated Texture 140, then Surface 120 may be generated with reference to the generated SurfaceTexture 130 and the function, IockCanvas, provided by Surface 120 may be called to return Canvas 110); and create a drawing surface window for camera preview as the pre-created drawing surface window in the graphics library thread for configuring the window management environment of the open graphics library (Kim, [0028] and [0034] note the application uses the functions provided by Canvas 110 to draw the image data on Surface 120, drawing of the image data on the Surface 120 means the drawn data is stored in the buffer queue 125, thus the image data drawn on Surface 120 is stored in buffer queue 125).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2018/0033114) disclose a system and method of executing a graphics user application, such as an advanced driving assistance system (ADAS), the method including generating, by a graphics processing unit (GPU), a frame from an image source (e.g. a camera), notifying a central processing unit (CPU) that the computations are complete, and the CPU directing the output to be sent to a display. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACINTA M CRAWFORD whose telephone number is (571)270-1539. The examiner can normally be reached 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612